                 Case 18-11212-BLS             Doc 687        Filed 01/16/19        Page 1 of 7



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                        )
                                                              )      Chapter 11
                              1                                      Case No. 18-11212 (BLS)
EBH TOPCO, LLC, et al.,                                       )
                                                              )      (Jointly Administered)
Debtors.                                                      )
                                                              )      Hearing Date:
                                                              )      January 24, 2019 @ 10:00 a.m.
                                                              )
                                                                     Objection Deadline:
                                                              )
                                                                     January 14, 2019 @ 4:00 p.m.
                                                              )      Extended for the U.S. Trustee to
                                                              )      January 18, 2019 @ 4:00 p.m.
                                                              )

            THE UNITED STATES TRUSTEE’S OBJECTION TO
      CONFIRMATION OF THE COMBINED DISCLOSURE STATEMENT
AND CHAPTER 11 PLAN OF LIQUIDATION OF EBH TOPCO, LLC, ET AL. (D.I. 589)

         In support of his objection to confirmation of the Combined Disclosure Statement and

Chapter 11 Plan Of Liquidation Of EBH Topco, LLC, et al. (D.I. 589) (the “Plan”), Andrew R.

Vara, the Acting United States Trustee for Region 3 (“U.S. Trustee”), through his undersigned

attorney, states as follows:

    I. Introduction

                  1.       The exculpation provision in the Plan extends to non-fiduciaries, including

the entity who purchased the Debtors’ prepetition secured debt on the eve of bankruptcy in order

to purchase the Debtors’ assets through a credit bid. The exculpation provision extends to

                                                                 
1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are EBH Topco, LLC (6103), Elements Behavioral Health, Inc. (7176), EBH Holding Company, Inc.
(0370), EBH Big Rock, Inc. (1880), SoCal Rehab and Recovery, Inc. (3741), The Sexual Recovery Institute, Inc.
(1279), Westside Sober Living Centers, Inc. (5717), Ehrman Subsidiary Corp. (3958), PROMAL2, Inc. (1377),
PROMAL4, Inc. (2453), SBAR2, Inc. (9844), Promises Residential Treatment Center VI, Inc. (1112), Assurance
Toxicology Services, LLC (9612), Elements Screening Services, Inc. (0055), TRS Behavioral Care, Inc. (6343),
Spirit Lodge, LLC (1375), San Cristobal Treatment Center, LLC (1419), EBH Acquisition Subsidiary, Inc. (6132),
EBH Services of Florida, Inc. (6802), Outpatient Services FL, Inc. (9596), EBH Northeast Services, Inc. (3551),
Intensive Outpatient Services PA, Inc. (5581), Wrightsville Services, LLC (9535), NE Sober Living, Inc. (1955),
Northeast Behavioral Services, Inc. (8881), The Ranch on Piney River, Inc. (0195), Outpatient Services TN, Inc.
(5584), EBH Southwest Services, Inc. (5202), Elements Medical Group of Utah, Inc. (9820), Southeast Behavioral
Health Services, Inc. (1267), Elements Medical Group of Mississippi, Inc. (4545), and Elements Medical Group of
Arizona, Inc. (8468). The location of the Debtors’ mailing address is 5000 Airport Plaza Dr., Suite 100, Long Beach,
California 90815.
              Case 18-11212-BLS         Doc 687       Filed 01/16/19    Page 2 of 7



conduct that occurred outside of the bankruptcy proceeding, and includes a provision authorizing

the exculpated parties to rely upon advice of counsel.          Exculpation should benefit only

fiduciaries of the Debtors’ estates, should be limited to acts and omissions during the course of

the bankruptcy cases, and should not include the “reliance upon advice of counsel” provision.

                                        JURISDICTION

               2.      Under (i) 28 U.S.C. § 1334, (ii) applicable order(s) of the United States

District Court for the District of Delaware issued pursuant to 28 U.S.C. § 157(a), and (iii) 28

U.S.C. § 157(b)(2), this Court has jurisdiction to hear and determine the Motion and this

Objection.

               3.      The U.S. Trustee is charged with overseeing the administration of Chapter

11 cases filed in this judicial district, pursuant to 28 U.S.C. § 586. This duty is part of the U.S.

Trustee’s overarching responsibility to enforce the bankruptcy laws as written by Congress and

interpreted by the courts to guard against abuse and over-reaching to assure fairness in the

process and adherence to the provisions of the Bankruptcy Code. See In re United Artists

Theatre Co., 315 F.3d 217, 225 (3d Cir. 2003) (“U.S. Trustees are officers of the Department of

Justice who protect the public interest by aiding bankruptcy judges in monitoring certain aspects

of bankruptcy proceedings.”); United States Trustee v. Columbia Gas Sys., Inc. (In re Columbia

Gas Sys., Inc.), 33 F.3d 294, 298 (3d Cir. 1994) (“It is precisely because the statute gives the

U.S. Trustee duties to protect the public interest . . . that the Trustee has standing to attempt to

prevent circumvention of that responsibility.” ); Morgenstern v. Revco D.S., Inc. (In re Revco

D.S., Inc.), 898 F.2d 498, 499 (6th Cir. 1990) (“As Congress has stated, the U.S. trustees are

responsible for ‘protecting the public interest and ensuring that the bankruptcy cases are

conducted according to [the] law”).



                                                 2 
               Case 18-11212-BLS         Doc 687       Filed 01/16/19    Page 3 of 7



               4.      Specifically, in accordance with 28 U.S.C. § 586(a)(3) and more

specifically 28 U.S.C. § 586(a)(a)(3)(B), the U.S. Trustee is charged with the duties and

obligations to supervise the administration of cases and trustees in Chapter 11 cases, monitoring

plans and disclosure statements filed in Chapter 11 cases and filing with the court, in connection

with hearings under sections 1125 and 1128, comments with respect to such plans and disclosure

statements.

               5.      Under section 307 of title 11 of the United States Code (the “Bankruptcy

Code” or “Code”), the United States Trustee has standing to be heard on the Motion and the

issues raised in this Objection.

                                         BACKGROUND

               6.      On May 23, 2018 (the “Petition Date”), the Debtors filed voluntary

petitions for relief under chapter 11 of title 11 of the United States Code.

               7.      On June 11, 2018, the U.S. Trustee appointed an official committee of

unsecured creditors.

               8.      The Debtors filed the Plan on November 11, 2018.

               9.      The Plan includes the following exculpation provision:

                       Except as otherwise specifically provided in the Combined
               Plan and Disclosure Statement, none of the Exculpated Parties
               shall have or incur any liability to any holder of a Claim or Interest
               (including Estate Claims) for any act or omission in connection
               with, related to, or arising out of the Chapter 11 Cases, the
               Combined Plan and Disclosure Statement, the pursuit of
               Confirmation, the consummation of the Combined Plan and
               Disclosure Statement, the administration of the Combined Plan and
               Disclosure Statement, the property to be liquidated and/or
               distributed under the Combined Plan and Disclosure Statement or
               any prepetition or postpetition act taken or omitted to be taken in
               connection with or in contemplation of the liquidation of the
               Debtors, except for their willful or gross negligence as determined
               by a Final Order of a court of competent jurisdiction, and in all


                                                  3 
               Case 18-11212-BLS         Doc 687       Filed 01/16/19   Page 4 of 7



               respects shall be entitled to rely reasonably upon the advice of
               counsel with respect to their duties and responsibilities under the
               Combined Plan and Disclosure Statement.
 

               10.     “Exculpated Parties” are defined as:

               individually and collectively, in each case solely in their capacity
               as such, each and all of: (a) the Debtors’ current Professionals; (b)
               the Debtors’ CRO; (c) the Debtor’s Board and officers who are
               serving in such capacity as of the Petition Date solely consisting of
               the following individuals Dr. David Sack, Edith Bauer, Esq.,
               Jonathon Young, Russell Ragland, David Pegg, and Nicholas
               Poan; (d) PBBH; and (e) the Committee and members of the
               Committee in their capacity as members of the Committee. With
               respect to each of the foregoing identified in subsections (d) and
               (e), each and all of their respective direct and indirect current and
               former affiliates, subsidiaries, partners (including general partners
               and limited partners), investors, managing members, members,
               officers, directors, principals, employees, managers, controlling
               persons, agents, attorneys, investment bankers, Professionals,
               advisors, and representatives, each in their capacity as such, but
               excluding all officers and directors of the Debtors who were not
               serving in that capacity as of the Petition Date.
 

               11.     PBBH is Project Build Behavioral Health, LLC. See Plan at p. 13. On or

about May 9, 2018, PBBH purchased the Former Prepetition First Lien Lenders’ rights under the

Prepetition First Lien Credit Agreement, the Intercreditor Agreement, and the related Prepetition

First Lien Documents. Plan at p. 24. PBBH provided debtor in possession financing to the

Debtors, and acted as the Stalking Horse Bidder. Ultimately, the Debtors obtained approval to

sell substantially all of their assets to PBBH.

                                           ARGUMENT


               12.     An “exculpation clause must be limited to the fiduciaries who have served

during the chapter 11 proceeding: estate professionals, the Committees and their members, and

the Debtors’ directors and officers.”      In re Washington Mutual, Inc., 442 B.R. 314, 350-51



                                                  4 
              Case 18-11212-BLS        Doc 687      Filed 01/16/19    Page 5 of 7



(Bankr. D. Del. 2011) (Walrath, J.) (emphasis added). The Court in In re Tribune Company, 464

B.R. 126 (Bankr. D. Del. 2011)(Carey, J.), stated agreement with the holding in Washington

Mutual relating to exculpated parties, and held that the exculpation clause in Tribune, “must

exclude non-fiduciaries.” Id. at 189, quoting Washington Mutual, 422 B.R. at 350 -51. Accord,

Indianapolis Downs, 486 B.R. 286 (Bankr. D. Del. 2013).

              13.     In In re PTC Holdings LLC, 55 Bankr. Ct. Dec 206, 2011 Bankr. LEXIS

4436, *38 (Bankr. D. Del. Nov. 10, 2011) (Shannon, J.), the Court sustained the U.S. Trustee’s

objection to the exculpation clause, stating that such clause “must be reeled into include only

those parties who have acted as estate fiduciaries and their professionals.” Id. at * 38. In

reaching this conclusion, the PTC Court reviewed the Washington Mutual decision, as well as

the decision of the Third Circuit Court of Appeals in In re PWS Holding Corp., 228 F.3d 224,

246 (3d Cir. 2000), on which Washington Mutual relied. The issue in PWS was whether an

official committee of unsecured creditors could receive exculpation. As described by this Court

in PTC Holdings:

              In reaching its conclusion, the PWS court examined § 1103(c) and
              noted that the section “has been interpreted to imply both a
              fiduciary duty to committee constituents and a limited grant of
              immunity to committee members.” “This immunity,” the court
              found, “covers committee members for actions within the scope of
              their duties.” The PWS court's reasoning thus implies that a party's
              exculpation is based upon its role or status as a fiduciary. That is
              why, as the Washington Mutual court pointed out, courts have
              permitted exculpation clauses insofar as they “merely state[] the
              standard to which ... estate fiduciaries [a]re held in a chapter 11
              case.” That fiduciary standard, however, applies only to estate
              fiduciaries, “no one else.”

PTC Holdings at * 37-38 (citations omitted).

              14.     Here, the exculpation provision includes PBBH within its protection.

PBBH, however, is not a fiduciary to the estate. Rather, as the purchaser of the First Lien


                                               5 
              Case 18-11212-BLS          Doc 687       Filed 01/16/19   Page 6 of 7



Claims, the DIP lender, and the purchaser of the Debtors’ assets, PBBH holds no duties to the

Debtors or their estates and has been acting in its own interest. As such, including PBBH in the

exculpation provision is prohibited.

               15.     The exculpation provision further includes, “With respect to each of the

[primary exculpated parties], each and all of their respective direct and indirect current and

former affiliates, subsidiaries, partners (including general partners and limited partners),

investors, managing members, members, officers, directors, principals, employees, managers,

controlling persons, agents, attorneys, investment bankers, Professionals, advisors, and

representatives, each in their capacity as such, but excluding all officers and directors of the

Debtors who were not serving in that capacity as of the Petition Date.” This overly-broad list

includes entities that are not identified, and who do not owe any fiduciary duty to the estate.

               16.     In addition, the exculpation clause in the Plan should should be limited to

actions taking place during the bankruptcy case and not pre-petition or post-confirmation

activity.   See Washington Mutual, 442 B.R. at 350 (exculpations cover “actions in the

bankruptcy case”), citing PWS, 228 F.3d at 246.

               17.     Any provision allowing exculpated parties to rely upon advice of counsel

should be omitted. It is not necessary, because advice of counsel is a defense under common

law. In addition, the provision effectively elevates a defense to an immunity, and could also act

to negate the exception for gross negligence and willful misconduct.




                                                  6 
              Case 18-11212-BLS          Doc 687       Filed 01/16/19    Page 7 of 7



       WHEREFORE, the United States requests that this Court deny confirmation of the Plan,

and grant such other relief as this Court deems appropriate, fair and just.

Dated: January 18, 2019                               Respectfully submitted,                        
       Wilmington, Delaware 
                                                      ANDREW R. VARA
                                                      ACTING UNITED STATES TRUSTEE

                                                      By: /s/ Linda J. Casey
                                                           Linda J. Casey                            
                                                          Trial Attorney
                                                          United States Department of Justice
                                                          Office of the United States Trustee
                                                          J. Caleb Boggs Federal Building
                                                          844 King Street, Suite 2207, Lockbox 35
                                                          Wilmington, DE 19801
                                                          (302) 573-6491 (Phone)
                                                          (302) 573-6497 (Fax)
                                                           Linda.Casey@usdoj.gov




                                                 7 
